DETAILED ACTION
	This Office Action is in response to an RCE, filed 23 June 2022, wherein Claims 1, 6-11, 13-16, and 20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2022 has been entered.
 
Response to Amendment
	Applicant’s amendment has overcome the cited reference(s). The Examiner respectfully withdraws the previous claim rejections under 35 USC 102 and 103, however, new rejections may be found below as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hafernik et al. (US 20210278833) in view of Mahajan et al. (US 20090052329).

As to Claim 1, Hafernik discloses a method for network device troubleshooting, the method comprising: at a cloud server, receiving a report regarding an issue in a network device deployed at a customer site (Paragraph [0029] describes a maintenance event/equipment issue is identified automatically by Automated Support System 112); after the report is received at the cloud server, analyzing the issue in the network device at the cloud server using a troubleshooting rule set (Paragraphs [0032]-[0034] where automated support system 112 collects and consolidates device information to determine the best approach for troubleshooting the maintenance event by using the defined troubleshooting steps that may be based on a decision tress corresponding to a type of task associated with the maintenance event); at the cloud server, assigning a troubleshooting task for troubleshooting the network device to an operator when the cloud server determines that the issue in the network device needs to be addressed by local or physical access to the network device, wherein at the cloud server, assigning the troubleshooting task for troubleshooting the network device deployed at the customer site to the operator comprises transmitting information related to the troubleshooting task from the cloud server to a mobile application of a troubleshooting device of the operator, and wherein the information related to the troubleshooting task comprises device name information and location information of the network device (Paragraphs [0029]-[0031] describe how the automated support system 112 generates a reference ID and an authentication code which causes CMMS system 118 to schedule a technician to visit the site, supplying the information identified in the [generated] ticket (i.e. troubleshooting task) to the technician – the ticket information may contain location of the equipment and a unique identifier of the equipment); at the cloud server, receiving data regarding the issue in the network device that is gathered by the operator at the customer site (Paragraphs [0035]-[0037] wherein as the technician begins troubleshooting, they are reporting results observed/reviewed back to automated support system 112 through the mobile application); and at the cloud server, recommending a remedy action for the issue in the network device to the operator based on the data regarding the issue in the network device (Paragraphs [0035]-[0037] describe how as the technician reports results of the troubleshooting step(s), the automated support system continues through the decision tree with the next troubleshooting step(s)).
Hafernik discloses receiving an issue report from various devices as cited above. However, Hafernik does not explicitly disclose receiving a report regarding an issue in a network device deployed at a customer site from the network device, wherein the issue in the network device comprises at least one of a wired or wireless connectivity issue in the network device, a power issue in the network device, and an operation issue in the network device. 
In an analogous art, Mahajan discloses receiving a report regarding an issue in a network device deployed at a customer site from the network device, wherein the issue in the network device comprises at least one of a wired or wireless connectivity issue in the network device, a power issue in the network device, and an operation issue in the network device (Paragraphs [0024][0025][0041] describe how network device 130 (server) receives a problem report from network device 110 that was generated in response to an error on network device 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the troubleshooting system of Hafernik, specifically which devices send error reports to the cloud server, with the techniques of Mahajan, specifically the network devices sending their own error report to the cloud server.
The suggestion/motivation for doing so would have been to streamline the error report to the cloud server to increase the time the problem can be resolved.

Claims 6-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hafernik et al. (US 20210278833) in view of Mahajan et al. (US 20090052329), and further in view of Hubner et al. (US 20130191885).

As to Claim 6, Hafernik/Mahajan disclose the method of claim 1, as cited above. Hafernik/Mahajan do not disclose wherein the data regarding the issue in the network device is gathered by the operator at the customer site through a Bluetooth connection with the network device.
In an analogous art, Hubner discloses wherein the data regarding the issue in the network device is gathered by the operator at the customer site through a Bluetooth connection with the network device (Paragraphs [0013][0014][0021] describe how a local technician can diagnose and repair problems with an electronic device using their mobile phone’s Bluetooth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the automated support system put forth by Hafernik/Mahajan, specifically the data gathering and troubleshooting steps, to include the data gathering techniques put forth by Hubner, specifically the ability to gather device fault information using a Bluetooth connection with the faulty device.
The suggestion/motivation for doing so would have been have the ability to gather data from devices without long-range network capabilities utilizing a mobile device as the relay to the support system.

As to Claim 7, Hafernik/Mahajan/Hubner disclose wherein the operator is not a network expert (Hubner: Paragraphs [0014][0088] provide examples of how the local person troubleshooting the device may be a local technician or the customer at the customer premises). Motivation provided above with reference to Claim 6.

As to Claim 8, Hafernik/Mahajan/Hubner disclose wherein the operator is a layperson at the customer site (Hubner: Paragraphs [0014][0088] provide examples of how the local person troubleshooting the device may be a local technician or the customer at the customer premises). Motivation provided above with reference to Claim 6.

As to Claim 9, Hafernik discloses a method for network device troubleshooting, the method comprising: at a mobile application of a troubleshooting device, receiving a troubleshooting task for troubleshooting a network device deployed at a customer site from a cloud server when the cloud server determines that an issue in the network device needs to be addressed by local or physical access to the network device (Paragraphs [0029]-[0031] describe how the automated support system 112 generates a reference ID and an authentication code which causes CMMS system 118 to schedule a technician to visit the site, supplying the information identified in the [generated] ticket (i.e. troubleshooting task) to the technician – the ticket information may contain location of the equipment and a unique identifier of the equipment), wherein a report regarding the issue in the network device is received at the cloud server, wherein after the report is received at the cloud server, the issue in the network device is analyzed at the cloud server using a troubleshooting rule set (Paragraph [0029] describes a maintenance event/equipment issue is identified automatically by Automated Support System 112; Paragraphs [0032]-[0034] where automated support system 112 collects and consolidates device information to determine the best approach for troubleshooting the maintenance event by using the defined troubleshooting steps that may be based on a decision tress corresponding to a type of task associated with the maintenance event), wherein at the mobile application of the troubleshooting device, receiving the troubleshooting task for troubleshooting the network device deployed at the customer site comprises receiving information related to the troubleshooting task at the mobile application of the troubleshooting device, and wherein the information related to the troubleshooting task comprises device name information and location information of the network device (Paragraphs [0029]-[0031] describe how the automated support system 112 generates a reference ID and an authentication code which causes CMMS system 118 to schedule a technician to visit the site, supplying the information identified in the [generated] ticket (i.e. troubleshooting task) to the technician – the ticket information may contain location of the equipment and a unique identifier of the equipment); Attorney Docket No. NILE-10063sending the data regarding the issue in the network device from the troubleshooting device to the cloud server (Paragraphs [0035]-[0037] wherein as the technician begins troubleshooting, they are reporting results observed/reviewed back to automated support system 112 through the mobile application); at the troubleshooting device, receiving a recommendation for a remedy action for the issue in the network device from the cloud server (Paragraphs [0035]-[0037] describe how as the technician reports results of the troubleshooting step(s), the automated support system continues through the decision tree with the next troubleshooting step(s)); and at the customer site, performing the remedy action to address the issue in the network device (Paragraphs [0035]-[0037] describe how as the technician reports results of the troubleshooting step(s), the automated support system continues through the decision tree with the next troubleshooting step(s)).
Hafernik discloses receiving an issue report from various devices as cited above. However, Hafernik does not explicitly disclose wherein a report regarding the issue in the network device is received at the cloud server from the network device, wherein the issue in the network device comprises at least one of a wired or wireless connectivity issue in the network device, a power issue in the network device, and an operation issue in the network device.
In an analogous art, Mahajan discloses wherein a report regarding the issue in the network device is received at the cloud server from the network device, wherein the issue in the network device comprises at least one of a wired or wireless connectivity issue in the network device, a power issue in the network device, and an operation issue in the network device (Paragraphs [0024][0025][0041] describe how network device 130 (server) receives a problem report from network device 110 that was generated in response to an error on network device 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the troubleshooting system of Hafernik, specifically which devices send error reports to the cloud server, with the techniques of Mahajan, specifically the network devices sending their own error report to the cloud server.
The suggestion/motivation for doing so would have been to streamline the error report to the cloud server to increase the time the problem can be resolved.
	Hafernik/Mahajan do not explicitly disclose at the customer site, pairing the troubleshooting device with the network device to receive data regarding the issue in the network device.
	In an analogous art, Hubner discloses at the customer site, pairing the troubleshooting device with the network device to receive data regarding the issue in the network device (Paragraphs [0013][0014][0021] describe how a local technician can diagnose and repair problems with an electronic device using their mobile phone’s Bluetooth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the automated support system put forth by Hafernik/Mahajan, specifically the data gathering and troubleshooting steps, to include the data gathering techniques put forth by Hubner, specifically the ability to gather device fault information using a Bluetooth connection with the faulty device.
The suggestion/motivation for doing so would have been have the ability to gather data from devices without long-range network capabilities utilizing a mobile device as the relay to the support system.

	Claims 10-11 and 15 contain all the same elements as Claims 6-7 and 9. Therefore, the same rationale applies equally as well. 

	As to Claim 14, Hafernik/Mahajan/Hubner discloses wherein the troubleshooting device is a handheld wireless device (Hafernik: Fig. 1 – Mobile Device 108).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hafernik et al. (US 20210278833) and Mahajan et al. (US 20090052329), in view of Hubner et al. (US 20130191885), and further in view of the NPL entitled “Research and Design of RFID-based Equipment Incident Management System for Industry 4.0”, by Cao et al..

As to Claim 13, Hafernik/Mahajan/Hubner disclose wherein the information related to the troubleshooting task comprises the location of the network device (Hafernik: Paragraphs [0029]-[0031] describe how the automated support system 112 generates a reference ID and an authentication code which causes CMMS system 118 to schedule a technician to visit the site, supplying the information identified in the [generated] ticket (i.e. troubleshooting task) to the technician – the ticket information may contain location of the equipment and a unique identifier of the equipment).
Hafernik/Mahajan/Hubner do not explicitly disclose wherein the information related to the troubleshooting task comprises a list of network devices deployed at the customer site or to be deployed at the customer site.
In an analogous art, Cao discloses wherein the information related to the troubleshooting task comprises a list of network devices deployed at the customer site or to be deployed at the customer site (Pgs. 4-5 describe how the system maintains the location and list of all the devices in the building for maintenance ease and allows the personnel to view a visualization of the devices and their locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the troubleshooting system of Hafernik/Mahajan/Hubner, specifically the device information sent/received/maintained, to include the techniques of Cao, specifically the techniques of maintaining information for all the devices onsite.
The suggestion/motivation for doing so would have been to further assist maintenance personnel in troubleshooting devices by maintaining the lists of all devices onsite and their location. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hafernik et al. (US 20210278833) in view of Mahajan et al. (US 20090052329), and further in view of the NPL entitled “Research and Design of RFID-based Equipment Incident Management System for Industry 4.0”, by Cao et al..

As to Claim 16, Hafernik discloses a cloud server (Fig. 1 – Automated Support system 112) comprising: a device deployment module configured to: receive a report regarding an issue in a network device deployed at a customer site (Paragraph [0029] describes a maintenance event/equipment issue is identified automatically by Automated Support System 112); after the report is received, analyze the issue in the network device using a troubleshooting rule set (Paragraphs [0032]-[0034] where automated support system 112 collects and consolidates device information to determine the best approach for troubleshooting the maintenance event by using the defined troubleshooting steps that may be based on a decision tress corresponding to a type of task associated with the maintenance event); assign a troubleshooting task for troubleshooting the network device to an operator when the device deployment module determines that the issue in the network device needs to be addressed by local or physical access to the network device, wherein the device deployment module is further configured to transmit information related to the troubleshooting task to a mobile application of a troubleshooting device of the operator, and wherein the information related to the troubleshooting task comprises device name information and location information of the network device (Paragraphs [0029]-[0031] describe how the automated support system 112 generates a reference ID and an authentication code which causes CMMS system 118 to schedule a technician to visit the site, supplying the information identified in the [generated] ticket (i.e. troubleshooting task) to the technician – the ticket information may contain location of the equipment and a unique identifier of the equipment); receive data regarding an issue in the network device that is gathered by the operator at the customer site (Paragraphs [0035]-[0037] wherein as the technician begins troubleshooting, they are reporting results observed/reviewed back to automated support system 112 through the mobile application); and recommend a remedy action for the issue in the network device to the operator based on the data regarding the issue in the network device (Paragraphs [0035]-[0037] describe how as the technician reports results of the troubleshooting step(s), the automated support system continues through the decision tree with the next troubleshooting step(s)). 
Hafernik discloses receiving an issue report from various devices as cited above. However, Hafernik does not explicitly disclose receive a report regarding an issue in a network device deployed at a customer site from the network device, wherein the issue in the network device comprises at least one of a wired or wireless connectivity issue in the network device, a power issue in the network device, and an operation issue in the network device.
In an analogous art, Mahajan discloses receive a report regarding an issue in a network device deployed at a customer site from the network device, wherein the issue in the network device comprises at least one of a wired or wireless connectivity issue in the network device, a power issue in the network device, and an operation issue in the network device (Paragraphs [0024][0025][0041] describe how network device 130 (server) receives a problem report from network device 110 that was generated in response to an error on network device 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the troubleshooting system of Hafernik, specifically which devices send error reports to the cloud server, with the techniques of Mahajan, specifically the network devices sending their own error report to the cloud server.
The suggestion/motivation for doing so would have been to streamline the error report to the cloud server to increase the time the problem can be resolved.
Hafernik/Mahajan do not disclose a deployment database connected to the device deployment module and configured to store a list of network devices deployed or to be deployed by the device deployment module at the customer site.
In an analogous art, Cao discloses a deployment database connected to the device deployment module and configured to store a list of network devices deployed or to be deployed by the device deployment module at the customer site (Pgs. 4-5 describe how the system maintains the location and list of all the devices in the building for maintenance ease and allows the personnel to view a visualization of the devices and their locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the troubleshooting system of Hafernik/Mahajan, specifically the device information sent/received/maintained, to include the techniques of Cao, specifically the techniques of maintaining information for all the devices onsite.
The suggestion/motivation for doing so would have been to further assist maintenance personnel in troubleshooting devices by maintaining the lists of all devices onsite and their location. 

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hafernik et al. (US 20210278833) and Mahajan et al. (US 20090052329), in view of the NPL entitled “Research and Design of RFID-based Equipment Incident Management System for Industry 4.0”, by Cao et al., and further in view of Hubner et al. (US 20130191885).

As to Claim 20, Hafernik/Mahajan/Cao disclose the cloud server of claim 16. Hafernik/Mahajan/Cao do not disclose wherein the data regarding the issue in the network device is gathered by the operator at the customer site through a Bluetooth connection with the network device, and wherein the operator is not a network expert.
In an analogous art, Hubner discloses wherein the data regarding the issue in the network device is gathered by the operator at the customer site through a Bluetooth connection with the network device, and wherein the operator is not a network expert (Paragraphs [0013][0014][0021] describe how a local technician can diagnose and repair problems with an electronic device using their mobile phone’s Bluetooth; Paragraphs [0014][0088] provide examples of how the local person troubleshooting the device may be a local technician or the customer at the customer premises).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the automated support system put forth by Hafernik/Mahajan/Cao, specifically the data gathering and troubleshooting steps, to include the data gathering techniques put forth by Hubner, specifically the ability to gather device fault information using a Bluetooth connection with the faulty device.
The suggestion/motivation for doing so would have been have the ability to gather data from devices without long-range network capabilities utilizing a mobile device as the relay to the support system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qian et al. (US 20090161556) discloses a fault reporting system for customer equipment that is experiencing issues with their networking equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459